DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 4 and 14 recite the limitation "the one or more hinges" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 5 recites the limitation "the transparent material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 5 recites the limitation "the one or more hinges" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 5 recites the limitation "the latch" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 6 recites the limitation "the latch comprises" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 15 recites the limitation "the transparent material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 15 recites the limitation "the one or more hinges" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 15 recites the limitation "the latch" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 16 recites the limitation "the latch" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giugiaro (European Patent Publication EP1036681A1).
	Re claim 1, Giugiaro discloses a cabin (shown in figure 1), comprising a cabin roof (3) extending for a portion of a length between a front and a rear of a vehicle; cabin sides (shown in figure 1) extending for a portion of the length between the front and the rear of the vehicle; and one or more windows (4) canted between the roof and the sides along a portion of the length between the front and the rear of the vehicle, the one or more windows each configured to open outwardly from an interior of the vehicle and to be secured in an open position and in a closed position (as shown in figures 1 and 2).
	Re claim 3, at least one of the one or more windows comprises a transparent material (this is inherent to the window for it to be a window), a window frame (to which 12 is secured at the top in figure 2) to which the transparent material is secured, the window frame having an opening therethrough; one or more hinges (at 5) attaching the respective window to a portion of the cabin in a manner allowing rotation of the respective window; and a latch (15, 16) securing the respective window in the open position or the closed position.
	Re claim 11, Giugiaro discloses a method, comprising providing a cabin roof (3) extending for a portion of a length between a front and a rear of a vehicle; providing cabin sides (shown in figure 1) extending for a portion of the length between the front and the rear of the vehicle; and providing one or more windows (4) canted between the roof and the sides along a portion of the length between the front and the rear of the vehicle, the one or more windows each configured to open outwardly from an interior of the vehicle and to be secured in an open position and in a closed position (as shown in figures 1 and 2).
	Re claim 13, at least one of the one or more windows comprises a transparent material (this is inherent to the window for it to be a window); a window frame (to which 12 is secured at the top in figure 2) to which the transparent material is secured, the window frame having an opening therethrough; one or more hinges (at 5) attaching the respective window to a portion of the cabin in a manner allowing rotation of the respective window; and a latch (15, 16) securing the respective window in the open position or the closed position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Giugiaro (European Patent Publication EP1036681A1).
	Giugiaro discloses all the limitations of the claims, as applied above, except for the one or more windows comprising two windows on each side of the vehicle, each window aligned with a passenger door in one of the cabin sides. 
	The examiner takes Official Notice that vehicles having two windows aligned with two doors on the side of a vehicle are old and well known in the art. 
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a vehicle cabin, such as that disclosed by Giugiaro, to have the one or more windows comprise two windows on each side of the vehicle, each window aligned with a passenger door in one of the cabin sides, as is old and well known in the art, in order to provide a larger and more easily accessible cabin to the vehicle.  
	

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Giugiaro (European Patent Publication EP1036681A1) in view of Clare et al. (US Patent 6,033,002).
	Giugiaro discloses all the limitations of the claims, as applied above, except for to one or more hinges each being spring-biased to inhibit movement of the window from one of the open position or the closed position. 
	Clare et al. teaches one or more hinges each being spring-biased to inhibit movement of a closure panel from one of the open position or the closed position (see column 11, lines 42-47).
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a hinge, such as that disclosed by Giugiaro, to be being spring-biased to inhibit movement of the window to the closed position, as taught by Clare et al., in order to offset the weight of the windows and thus allow them to be opened more easily with a smaller hydraulic cylinder.
 
Allowable Subject Matter
Claims 5-10 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-10 and 15-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle window structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
November 18, 2022